COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ACCREDITED SURETY AND                          §           No. 08-21-00039-CV
  CASUALTY COMPANY, INC.,
                                                 §             Appeal from the
                       Appellants,
                                                 §           112th District Court
  v.
                                                 §          of Pecos County, Texas
  BENCHMARK ELECTRICAL
  SOLUTIONS, INC., CONTROL                       §         (TC# P-12305-B-112-CV)
  INSULATION SERVICES, INC.,
  INSPECTION ASSOCIATES, INC.,                   §
  SUNSTATE EQUIPMENT CO., LLC,
  MARQUEZ CONSTRUCTION &                         §
  MAINTENANCE, LLC, TEXAS
  GAMMA RAY, LLC, GLOBAL                         §
  WELDING SERVICES, INC., DANCAR
  ENERGY CONSTRUCTION, LEXICON,                  §
  INC. AND TARGA SOUTHERN
  DELAWARE LLC,                                  §
                   Appellees.

                                          ORDER

       The Court DENIES the motion to compel mediation.

       IT IS SO ORDERED this 10th day of May, 2021.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.